Citation Nr: 0907500	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
June 1962 to June 1965 and has some service with the Rhode 
Island National Guard, including active duty for training 
(ACDUTRA) from August 18, 1984, to September 1, 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a special 
claims processing unit, known as the Tiger Team, located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the claim for entitlement to 
service connection for a bilateral foot condition.  
Responsibility for the appeal now lies with the RO at 
Providence, Rhode Island.  

In May 2007, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge (VLJ) presided at 
the RO, a transcript of which has been associated with the 
claims folder.  The appeal was previously before the Board.  
A January 2008 decision decided other issues on appeal and 
remanded the bilateral feet condition issue for further 
development.  The appeal of that issue is now before the 
Board for further review.  

In the January 2008 decision, a claim to reopen the claim for 
entitlement to service connection for the thoracic spine 
condition was referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.
In the January 2008 decision, the Board remanded the issue of 
entitlement to service connection for a bilateral foot 
condition and instructed the RO/AMC to schedule the Veteran 
for a compensation and pension (C&P) examination.  The C&P 
examination was scheduled for August 4, 2008, but the Veteran 
failed to report for that examination.  A second C&P 
examination was scheduled for August 18, 2008, and the 
Veteran failed to report to that examination as well.  

When entitlement to a benefit cannot be established without a 
current VA examination and the claimant, without good cause, 
fails to report for such an examination, the claim shall be 
rated on the basis of the evidence of record.  38 C.F.R. § 
3.655(a), (b).  The Veteran provided the AMC with no evidence 
of good cause for failing to report for his examination and 
his claim was denied.  

After the appeal was certified to the Board, the AMC received 
a letter from the Veteran's representative requesting that 
the examination be rescheduled.  The Veteran's representative 
reported that the Veteran was unable to attend the scheduled 
examination because he lacked any means of transportation at 
that time.  He apologized for any inconvenience he may have 
caused by requesting to be rescheduled for the examination.  
The AMC forwarded the letter to the Board.  

The Board finds that the Veteran has shown good cause for his 
failure to report for the examination.  As a result, the 
AMC/RO should schedule another examination to determine 
whether the Veteran has a current foot disability related to 
his active military service or his period of ACDUTRA.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  If the Veteran is unable to attend 
the examination, he should contact the VA before the 
scheduled time so that it can be rescheduled.  The 
consequences of failure to report for this VA examination 
without good cause may mean that his case is decided on the 
basis of the evidence in the claims folder.  38 C.F.R. 
§ 3.655.   



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine whether any diagnosed foot 
conditions are related to his active Army 
service or his National Guard active duty 
for training service.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiners in conjunction with the 
examination reports.  In addition to 
taking a thorough medical history from the 
Veteran, the examiner should also 
thoroughly review the record with respect 
to the injury of August 26, 1984.  Any 
indicated studies should be performed. 

The examination report must provide 
complete rationale 
for all opinions and must address the 
following:

(a) identify all current diagnoses 
regarding the Veteran's feet; 

(b) for each diagnosis, provide an 
opinion whether it is at least as likely 
as not (that is, a 50 percent probability 
or greater) that the diagnosed condition 
is related to:  the Veteran's active Army 
service (from June 1962 to June 1965); 
and/or the Veteran's National Guard active 
duty for training service (from August 18, 
1984, to September 1, 1984).  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


